IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,037




EX PARTE KEITH M. TAYLOR, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05-00643 IN THE 194TH DISTRICT COURT
FROM DALLAS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to 30 years’ imprisonment.  The Fifth Court of Appeals affirmed his
conviction.  Taylor v. State, No. 05-06-00269-CR, (Tex. App. – Dallas, 2007, no pet.) (not
designated for publication).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se. 
            The trial court has entered findings of fact and conclusions of law that appellate counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary appeal pro se.  The trial court recommends that relief be
granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Fifth Court of Appeals in Cause No. 05-06-00269-CR that affirmed his conviction
in Case No. 05-00643 from the 194th Judicial District Court of Dallas County.  Applicant shall file
his petition for discretionary review with the Fifth Court of Appeals within 30 days of the date on
which this Court’s mandate issues.
 
Delivered: November 26, 2008
Do not publish